Exhibit 10.73

 

Execution Version

 

[g81641kwi001.jpg]

 

March 7, 2018

 

Richmond Brothers, Inc.

3568 Wildwood Ave.

Jackson, Michigan 49202

Attn: David Richmond, Chairman

 

Re:  Mutual Agreement on Corporate Governance Matters

 

Dear Mr. Richmond:

 

To avoid another costly and distracting proxy contest with the Richmond Group
(as defined in that certain Settlement and Standstill Agreement, dated
November 22, 2017 (the “Standstill Agreement”), by and between our Company, on
the one hand, and the persons identified on Appendix A thereto as the “Richmond
Group” and the “Ravich Group,” on the other), this letter agreement will
memorialize our mutual agreement on the corporate governance and Board of
Directors (the “Board”) matters set forth below.  As you are aware, another
proxy contest could potentially interfere with our ability to execute our
strategic plan; give rise to perceived uncertainties as to our future direction;
adversely impact our lobbying efforts; adversely affect our relationships with
customers and suppliers; result in the loss of potential business opportunities;
and make it more difficult to attract and retain qualified personnel. 
Therefore, in light of the foregoing and our Board’s continuing desire to
identify mutually agreeable director candidates who can help us to increase our
shareholder value, we mutually agree as follows:

 

·                  By March 7, 2018, our Board will increase the size of our
Board to eight directors and will appoint (i) Benjamin Wolin as the lead
independent director of our Board and as a Class I director to serve for a term
expiring at our 2019 Annual Meeting of Shareholders and (ii) Lisa Colleran as a
Class II director to serve for a term expiring at our 2020 Annual Meeting of
Shareholders.

·                  In connection with our 2018 Annual Meeting of Shareholders
(the “2018 Meeting”), we and/or you, as applicable, agree as follows:

·                  Our Board will act to schedule our 2018 Meeting to be held no
later than June 22, 2018.

·                  Patrick J. Bagley will not stand for re-election at our 2018
Meeting.

·                  Our Board will propose that our shareholders vote to
destagger our Board at the 2018 Meeting so that, if approved by our shareholders
at the 2018 Meeting, starting at the 2018 Meeting, directors elected to succeed
those directors whose terms then expire shall be elected for a term expiring at
the next annual meeting of shareholders (the “Declassification Proposal”).  As a
result, if approved by our shareholders, all directors will be elected annually
beginning with the election of directors at our Company’s 2020

 

--------------------------------------------------------------------------------


 

Annual Meeting of Shareholders.  However, we will use our best efforts to
request that each current director of the Board irrevocably commits to tender
his/her resignation following the 2018 Meeting if he/she is a member of the
Board at that time and then each such director will subsequently be reappointed
to the Board by the remaining members of the Board so as to serve until the 2019
Annual Meeting of Shareholders. If all directors tender their resignations as
described above, then beginning at the Company’s 2019 Annual Meeting of
Shareholders, all directors will be elected for one-year terms.

·                  Our Board will nominate Robert L. Chioini as the only
Board-nominated candidate for election by our shareholders at the 2018 Meeting.
If the Declassification Proposal is approved, he would stand for a one-year
term, but if it is not approved, he would stand for election as a Class III
director to serve for a term expiring at our 2021 Annual Meeting of
Shareholders.

·                  At our 2018 Meeting, the Richmond Group will vote (a) “FOR”
the election of Mr. Chioini and (b) “FOR” the Rockwell Medical, Inc. 2018 Long
Term Incentive Plan (in the form approved by the Board on January 29, 2018 (the
“2018 Plan”)), provided that either Institutional Shareholder Services or Glass,
Lewis & Co. recommend that our shareholders vote “FOR” the 2018 Plan.

·                  To the extent that Richmond Brothers, Inc. (“RBI”) and/or
David S. Richmond (“Richmond”) do not have the legal authority to vote any of
the common stock of our Company owned by RBI’s clients, both RBI and Richmond
agree that they will recommend to RBI’s clients that they vote their Company
common stock at the 2018 Meeting (a) “FOR” the election of Mr. Chioini and
(b) “FOR” the 2018 Plan, provided that either Institutional Shareholder Services
or Glass, Lewis & Co. recommend that our shareholders vote “FOR” the 2018 Plan.

·                  The Board will not nominate any other director nominees at
the 2018 Meeting and no member of the Board, acting as a shareholder, will
directly or indirectly otherwise nominate, or encourage or assist any other
shareholders to nominate, any other director candidate for election at the 2018
Meeting.

·                  By March 7, 2018, the Company will enter into executive
employment agreements with Robert L. Chioini, Thomas E. Klema and Raymond D.
Pratt, in each case, on terms and conditions (including terms customarily
included in such types of executive employment agreements for similar types of
public companies, and with compensation and benefit arrangements no less
favorable to such executives as are currently in effect) as mutually determined
and agreed to between such executives and the Board.

·                  Promptly after March 7, 2018, the Company will reimburse you
for your reasonable and documented third-party expenses actually incurred in
connection with the Litigation (as defined in the Standstill Agreement), the
proxy contest by the Richmond Group and the Ravich Group related to the 2017
Annual Meeting of Shareholders and otherwise incurred in connection with your
investment in the Company after the termination of the Covered Period (as
defined in the Standstill Agreement) until the date hereof, in an aggregate
amount not to exceed $428,000.

 

2

--------------------------------------------------------------------------------


 

·                  If the Company complies with the provisions of this letter by
March 7, 2018, then you hereby withdraw your proposal to separately nominate any
directors for election at our 2018 Meeting and you will not directly or
indirectly make any separate proposal (nor will you encourage or assist others
to do so) for shareholder consideration at our 2018 Meeting and you will comply
with the voting restrictions set forth herein concerning the 2018 Meeting.

 

Please countersign this letter agreement to reflect your agreement with the
terms above and return to us.

 

 

Respectfully,

 

 

 

/s/ Robert L. Chioini

 

Robert L. Chioini

 

Chairman and Chief Executive Officer

 

AGREED AND ACCEPTED AS OF THE DATE HEREOF:

 

RICHMOND BROTHERS, INC.

 

 

 

By:

/s/ David S. Richmond

 

 

David S. Richmond

 

 

Chairman

 

 

 

 

 

/s/ David S. Richmond

 

 

David S. Richmond, Personally

 

 

3

--------------------------------------------------------------------------------